The factual issues to be tried in the third-party action and the main action are for all intents and purposes the same and it would therefore séem advisable that there be one rather than two separate trials — possibly with inconsistent results. The fact that some delay might be involved if the actions are not severed is not controlling particularly in view of the circumstance that there was a delay of four and one-half years in commencing the action. Order unanimously reversed, with $20 costs and disbursements to the appellant and the motion to place the cause on the commercial nonjury reserve calendar granted. Settle order on notice. Concur — Botein, J .F., Rabin, Cox and Bergan, JJ.